 1   KAITLIN S. VERDURA #025802
 2
     VERDURA LAW GROUP PLLC
     PO Box 45345
 3
     Phoenix, AZ 85064
 4   (602) 421-0515 phone
 5   (877) 257-8895 fax
 6   e-mail: kv@verduralaw.com
 7
     Attorney for Defendant
 8
                        IN THE UNITED STATES DISTRICT COURT
 9

10
                                  DISTRICT OF ARIZONA
11
     United States of America,                   Case No. CR-20-00165-1-PHX-JJT
12                                                           (MTM)
                  Plaintiff,
13                                                 DEFENDANT’S MOTION
           vs.                                  TO CONTINUE ARRAIGNMENT
14

15
     John Michael Caruso,                           (Assigned to the Honorable
                                                       Judge John J. Tuchi)
16                Defendant.
17

18         Defendant, John Michael Caruso, by and through undersigned counsel,
19
     respectfully requests this Court enter an order continuing the Arraignment hearing
20
     currently scheduled on February 26, 2020, at 10:00 a.m., to 3:00 p.m. to coincide with
21

22
     the Initial Appearance docket, or in the alternative, requests that undersigned
23   counsel’s representation of Mr. Caruso be terminated.
24         The reason for this request is that defense counsel has preexisting scheduling
25
     conflict on the morning of February 26, 2020. Thus, a brief continuance to the
26
     afternoon docket is respectfully requested to alleviate the scheduling conflict.
27

28   Additionally, Mr. Caruso recently retained private counsel. On February 19, 2020,
29   Attorney Richard Schonfeld, filed a Notice of Attorney Appearance Pro Hoc Vice in
30
     this matter. (See ECF #34.) As a result, undersigned counsel’s presence may no
31
     longer be needed moving forward; however, because Mr. Schonfeld appearance is Pro
32

                                                                                          1
 1   Hoc Vice, undersigned does not know if the Court requires local counsel to remain on
 2   the case for any reason. If undersigned counsel’s presence is no longer needed and
 3
     representation is terminated, this motion is moot and therefore withdrawn.
 4
           Undersigned counsel has contacted the assigned prosecutor in this case, Mr.
 5

 6   Stone, as well as counsel for Mr. Caruso, Mr. Schonfeld. Neither party opposes the
 7   request to reset this matter to the afternoon.
 8         For the reasons stated herein, undersigned counsel respectfully requests this
 9
     Court grant Defendant’s Motion to Continue Arraignment.
10
           Excludable delay under 18 U.S.C. § 3161 may result from this motion or from
11

12   an order based thereon.
13

14                       Respectfully submitted: February 21, 2020.
15
                                       VERDURA LAW GROUP PLLC
16

17                                     s/Kaitlin S. Verdura
18
                                       Kaitlin S. Verdura
                                       Attorney for Defendant
19

20

21

22

23

24

25

26

27

28

29

30

31

32

                                                                                        2
 1   Copy of the foregoing transmitted
 2
     by ECF for filing February 21, 2020, to:
 3
     CLERK’S OFFICE
 4   United States District Court
 5   Sandra Day O’Connor Courthouse
 6   401 W. Washington
     Phoenix, Arizona 85003
 7

 8   ANDREW STONE
 9   Assistant U.S. Attorney
10   Two Renaissance Square
     40 N. Central Avenue, Suite 1800
11
     Phoenix, Arizona 85004-4408
12

13   JAMES KNAPP
14   Assistant U.S. Attorney
15
     Two Renaissance Square
     40 N. Central Avenue, Suite 1800
16
     Phoenix, Arizona 85004-4408
17

18   RICHARD A. SCHONFELD, ESQ.
19
     Private Counsel for Defendant
     520 South Fourth Street
20
     Las Vegas, Nevada 89101
21

22   By: s/Kaitlin S. Verdura
23

24

25

26

27

28

29

30

31

32

                                                3
